Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment/argument filed 06/08/2021 is acknowledged and has been entered.

3.	Claims 1-30 are pending in the application. Claims 11-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2020.

4.	Claims 1-10 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 03/12/2021.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancel et al. (WO 2013151671, published on October 10, 2013).
Claim 1 is drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract. Bancel et al. teach that the polypeptide may comprise a first domain and a second domain, the first domain may comprise a supercharged polypeptide, and the second domain may comprise a protein-binding partner; see [000558].

The Applicant’s arguments:
Bancel is silent with respect to a penton base segment, which is required by claim 1 in the present application.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The instant specification teaches the penton base may comprise an RGD motif (Arg-Gly-Asp); see [0046] of the published application.
Bancel et al. teach the peptide-mRNA conjugate comprising RGD peptide; see [000577].

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (US 20120004181, published on January 5, 2012, IDS) and in view of Bancel et al. (WO 2013151671, published on October 10, 2013).
	Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10.
Medina-Kauwe teaches a method comprises delivering a nanoparticle comprising a plurality of HerPBK10-siRNA molecules to an individual having cancer; see entire document, e.g. claims 1-3 and 13. 
For claims 2-4, Medina-Kauwe teaches HerPBK10 binds to HER3; see [0072].
For claims 5-6, Medina-Kauwe teaches "Her" refers to a segment obtained from the receptor binding domain of heregulin-alpha, which binds to HER2/HER3 or HER2/HER4 subunit heterodimers; see [0063].
For claim 7, Medina-Kauwe teaches that the `K10` segment is comprised of 10 lysine residues; see [0073], claim 4.
For claim 8, Medina-Kauwe teaches that a delivery molecule bound to the polypeptide sequence via electrostatic interactions; see claim 14.
For claim 9, Medina-Kauwe teaches that "PB" refers to a penton base segment that normally mediates cell binding, entry, and cytosolic penetration of adenovirus serotype 5 during the early stages of infection.  This penton base protein normally has an RGD motif (Arg-Gly-Asp). See [0063] and [0072-0073].
Medina-Kauwe does not teach delivery mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because Medina-Kauwe teaches a method comprises delivering a nanoparticle comprising a plurality of HerPBK10-siRNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the siRNA of Medina-Kauwe with mRNA of Bancel et al., because simple substitution of one type of RNA of Medina-Kauwe for another type of RNA of Bancel et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In this case, simple substitution of one type of RNA of Medina-Kauwe for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

The Applicant’s arguments:
Applicant respectfully submits that a person of ordinary skill would have no 
reasonable expectation of success by replacing the siRNA of Medina-Kauwe with the mRNA of Bancel. The length of the siRNA contemplated in Medina-Kauwe would be approximately 20 to approximately 30 nucleotides in length. The mRNA construct of Bancel, however, is contemplated to be much longer, at potentially upwards of approximately several hundreds of thousands of nucleotides in length. See, e.g., Bancel at paragraphs [00043]-[00048].

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Bancel et al. teach mmRNA includes 30 nucleotides (see [00045]), which falls within the length of RNA of the Applicant argued. 
In response to applicant’s argument that there is no motivation to combine the teachings of reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the length of the siRNA in Medina-Kauwe would be approximately 20 to approximately 30 nucleotides in length; the mmRNA of Bancel et al. includes 30 nucleotides. Thus, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one type of RNA of Medina-Kauwe for another type of RNA of Bancel et al.
It should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007), in an obvious analysis, “[t]he question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art." In this regard, it is noted that "A person of ordinary skill is also a person of ordinary creativity, not an automaton," and Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. See MPEP 2141.03 I.
It is noted that prior art is presumed to be operable/enabling MPEP 2121.  MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicants’ arguments that “a person of ordinary skill would have no reasonable expectation of success by replacing the siRNA 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-10 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,793,853 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.
Claims 1-18 of U.S. Patent No. US 10,793,853 are drawn to a treatment delivery platform, comprising: a polypeptide sequence adapted to target and penetrate a cancer cell, wherein the polypeptide sequence comprises, from N-terminus to C-terminus, a Her segment, a penton base segment, and a decalysine motif, and a delivery molecule bound to the decalysine motif via electrostatic interactions, wherein the delivery molecule comprises a triphosphate-capped siRNA.
U.S. Patent No. US 10,793,853 teaches the treatment delivery platform is a nanoparticle comprising a plurality of HerPBK10-siRNA molecules; see col. 2-lines 38-39.
U.S. Patent No. US 10,793,853 does not teach delivery mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because claims of U.S. Patent No. US 10,793,853 are drawn to HerPBK10-siRNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the siRNA of U.S. Patent No. US 10,793,853 with mRNA of Bancel et al., because simple 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of one type of RNA of U.S. Patent No. US 10,793,853 for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art 

The Applicant’s arguments:
As articulated above, a person of ordinary skill in the art would understand the siRNA of the '853 would be approximately 20 to approximately 30 nucleotides in length and also that the mRNA of Bancel is significantly longer. A person of ordinary skill would not expect the decalysine motif to contain sufficient charge to successfully complex with an mRNA transcript that is significantly longer than an approximately 20 to approximately 30 nucleotide siRNA.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Bancel et al. teach mmRNA includes 30 nucleotides (see [00045]), which falls within the length of RNA of the Applicant argued. 
Thus, for the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103, it is submitted that the claimed invention should be seen as an obvious variation of the subject matter to which claims 1-18 of U.S. Patent No. US 10,793,853 is directed in view of Bancel et al. (WO 2013151671, published on October 10, 2013).

13.	Claims 1-10 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 35-43, 46-49, 62-70 and 72-80 of copending Application No. 16/304501 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.

The copending Application No. 16/304501 does not teach the RNA is mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because claims of copending Application No. 16/304501 are drawn to HerPBK10-RNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the RNA of copending Application No. 16/304501 with mRNA of Bancel et al., because simple substitution of one type of RNA of copending Application No. 16/304501 for another type of RNA of Bancel et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.

D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of one type of RNA of copending Application No. 16/304501 for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Since this is a provisional obviousness-type double patenting rejection, the Examiner is respectfully requested to keep the rejection in abeyance until the claims in the present application are otherwise allowable. If the claims in the present application are otherwise allowable, Applicant respectfully requests that the Examiner withdraw the provisional obviousness-type double patenting rejection.

Response to Arguments

Applicant has not filled an appropriate terminal disclaimer or overcome the rejection by a specific amendment or argument; thus the rejection is maintained for the reasons of record.

14.	Claims 1-10 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 25-34 of copending Application No. 16/898264 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.
Claims 1-11 and 25-34 of copending Application No. 16/898264 are drawn to a method comprising HerPBK10-RNA.
The copending Application No. 16/898264 does not teach the RNA is mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because claims of copending Application No. 16/898264 are drawn to a method comprising HerPBK10-RNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the RNA of copending Application No. 16/898264 with mRNA of Bancel et al., 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of one type of RNA of copending Application No. 16/898264 for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Since this is a provisional obviousness-type double patenting rejection, the Examiner is respectfully requested to keep the rejection in abeyance until the claims in the present application are otherwise allowable. If the claims in the present application are otherwise allowable, Applicant respectfully requests that the Examiner withdraw the provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has not filled an appropriate terminal disclaimer or overcome the rejection by a specific amendment or argument; thus the rejection is maintained for the reasons of record.

Conclusion
15.	No claim is allowed.

16.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642